MEMORANDUM **
Jeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and protection under the United Nations Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review the IJ’s adverse credibility finding for substantial evidence, Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000), and we deny the petition.
Because the numerous inconsistencies in Singh’s testimony relate to the circumstances of his persecution in India, they go to the heart of his asylum claim, and substantial evidence supports the IJ’s denial of that claim. See id. at 940.
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001). Singh also failed to establish eligibility for relief under CAT because he did not show that it was “more likely than not” that he would be tortured if returned to India. 8 C.F.R. § 208.16(c)(2); Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.